EXHIBIT 10.1








FIFTH AMENDMENT TO


LOAN AGREEMENT


AMONG


BANK OF AMERICA, N.A.,


AS “ADMINISTRATIVE AGENT”


AND


SUNTRUST BANK,


AS “DOCUMENTATION AGENT”


AND


BANK OF AMERICA, N.A.,


U.S. BANK NATIONAL ASSOCIATION,


SUNTRUST BANK,


REGIONS BANK,


AS “LENDERS”


AND


USA TRUCK, INC.


AS “BORROWER”

Dated as of March 10, 2005




FIFTH AMENDMENT TO


LOAN AGREEMENT

        This Fifth Amendment to Loan Agreement (“Fifth Amendment”) is executed
as of March 10, 2005 (the “Fifth Amendment Date”), by and among USA Truck, Inc.,
a Delaware corporation (“Borrower”), and Bank of America, N.A. (“BofA”), as
“Administrative Agent”.


RECITALS

        WHEREAS, Borrower, Administrative Agent, Documentation Agent, Issuer and
Lenders are parties to a Loan Agreement dated April 28, 2000, as amended by that
certain First Amendment to Loan Agreement dated March 30, 2001, as further
amended by that certain Second Amendment to Loan Agreement dated June 17, 2003,
as further amended by that certain Third Amendment to Loan Agreement dated
December 30, 2003, and as further amended by that certain Fourth Amendment to
Loan Agreement dated January 31, 2004 (“Loan Agreement”), pursuant to which
Lenders have extended a revolving credit facility in the principal amount of
$75,000,000.00 to Borrower (“Loan”); and

        WHEREAS, pursuant to the Third Amendment to Loan Agreement, Section 3.4
of the Loan Agreement provides that the Borrower may request an increase in the
Aggregate Commitments by an amount not to exceed $15,000,000; and

        WHEREAS, Borrower has requested and Lenders have agreed to increase the
Aggregate Commitments in the principal amount of $15,000,000.

        NOW, THEREFORE, incorporating the Recitals of Fact set forth above and
in consideration of the mutual agreements and covenants contained herein, the
receipt and sufficiency of which are hereby acknowledged, Borrower and Lenders
agree as follows:

    1.        Definitions. All capitalized terms not otherwise defined herein
shall have the meaning ascribed to them in the Glossary of Definitions in
Section 2.1 and Exhibit 2.1 of the Loan Agreement.

    2.        Section 3.1.2 of the Loan Agreement is hereby deleted and replaced
in its entirety by the following:

    “3.1.2.        Limitation on Revolving Advances. No Revolving Advance will
be made which would result in the Aggregate Revolving Loan exceeding the Maximum
Available Amount and no Revolving Advance will be made on or after the Revolver
Maturity Date. Lenders with Revolving Commitments may, however, in their
absolute discretion make such Revolving Advances, but shall not be deemed by
doing so to have increased the Maximum Available Amount and shall not be
obligated to make any such Revolving Advances thereafter. The “Maximum Available
Amount” on any date shall be a Dollar amount equal to (i) the lesser of the
Aggregate Revolving Commitment and the Borrowing Base on such date, minus (ii)
(a) 100% of the LC Exposure on such date (except to the extent that such
Revolving Advance will be used immediately to reimburse Issuer for unreimbursed
draws on an LC), and (b) the Swingline Loan. The “Aggregate Revolving
Commitment” on any date shall be Ninety Million Dollars ($90,000,000) or such
lesser Dollar amount to which it may have been reduced as provided herein. Each
applicable Lender’s “Revolving Commitment” is its pro rata share of the
Aggregate Revolving Commitment as listed on Exhibit 3 hereto.”


    3.        Conditions Precedent. Administrative Agent’s obligation to enter
into this Fifth Amendment and Lenders’ obligation to be bound by this Fifth
Amendment shall be subject to the following conditions precedent:

    (a)        Administrative Agent shall have received all of the following,
each dated (unless otherwise indicated) as of the Fifth Amendment Date, in form
and substance satisfactory to Lenders:



    (1)        Officer’s Certificate. A certificate, substantially in the form
of Exhibit "10.2" hereto, signed by an officer of Borrower, stating that (to his
or her best knowledge and belief after reasonable and due investigation and
review of matters pertinent to the subject matter of such certificate): (i) all
of the representations and warranties contained in the Loan Agreement are true
and correct as of the Fifth Amendment Date; and (ii) no event has occurred and
is continuing, or would result from an Advance which constitutes an Extant
Default or cause an Extant Default to occur.


    (2)        Incumbency Certificate. A signed certificate, substantially in
the form of Exhibit "10.3” hereto, of the Secretary or Assistant Secretary of
Borrower which shall certify the names of the officers of Borrower authorized to
sign each of the Loan Documents and the other documents or certificates to be
delivered by Borrower pursuant to the Fifth Amendment and other Loan Documents,
together with the true signatures of each of such officers. Administrative Agent
and Lenders may conclusively rely on such certificates until Administrative
Agent and Lenders shall receive a further certificate of the Secretary or
Assistant Secretary of Borrower canceling or amending the prior certificate and
submitting the signatures of the officers named in such further certificate.


    (3)        Resolutions of Borrower. Resolutions, substantially in the form
of Exhibit “10.4" hereto, of the Board of Directors of Borrower approving the
execution, delivery and performance of the Fifth Amendment and the other Loan
Documents executed by Borrower and authorizing the consummation of the
transactions contemplated herein and therein, duly adopted by the Board of
Directors and accompanied by a certificate of the Secretary or Assistant
Secretary of Borrower stating that such resolutions are true and correct, have
not been altered or repealed and are in full force and effect on the Fifth
Amendment Date.


    (4)        Additional Information and Documents. Such other information and
documents as may reasonably be requested by Lenders, Issuer, Administrative
Agent or their counsel;


    (b)        The representations and warranties contained herein and in all
the other Loan Documents shall be true and correct as of the Fifth Amendment
Date as if made on the Fifth Amendment Date;

    (c)        No Extant Default shall exist;

    (d)        All proceedings taken in connection with the transactions
contemplated by this Fifth Amendment and all documents, instruments, and other
legal matters incident thereto shall be satisfactory to Lenders, Administrative
Agent, Issuer and their counsel.

    4.        Reaffirmation. Except to the extent the provisions of the Loan
Documents are specifically amended, modified or superseded by this Fifth
Amendment, the representations, warranties and affirmative and negative terms,
conditions, agreements, obligations and covenants of Borrower contained in the
Loan Documents shall remain in full force and effect without any modification
whatsoever and shall continue to apply to the Loan and other obligations of
Borrower under the Loan Agreement, the Notes and other Loan Documents. Borrower
hereby restates and reaffirms each and every term and provision of the Loan
Documents, including but not limited to all representations, warranties and
affirmative and negative covenants.

    5.        Attorneys Fees. Borrower agrees to pay all attorneys fees and
other costs incurred by Administrative Agent or Lenders in connection with the
preparation of this Fifth Amendment and all other matters related to or subject
to the provisions of this Fifth Amendment.

    6.        Further Acts. In addition to the acts and deeds stated herein and
contemplated to be performed, executed and delivered by the respective parties
herein, each of the parties hereto agrees to perform, execute and deliver, or
cause to be performed, executed and delivered, any and all such further acts,
deeds and assurances as may be reasonably necessary to consummate the
transactions contemplated herein.



    7.        Miscellaneous.

    (a)        Successors and Assigns. This Fifth Amendment shall be binding
upon and inure to the benefit of the parties hereto and all future holders of
the Notes and their respective successors and assigns, except that Borrower may
not assign, delegate or transfer any of its rights or obligations under this
Fifth Amendment without the prior written consent of Administrative Agent and
Required Lenders. With respect to Borrower’s successors and assigns, such
successors and assigns shall include any receiver, trustee or
debtor-in-possession of or for Borrower. Each Lender may, in a manner
satisfactory to Administrative Agent and Borrower, assign its rights and
delegate its obligations under the Loan Documents. For this purpose, such Lender
may disclose to a potential or actual assignee any information supplied to such
Lender by or on behalf of Borrower.

    (b)        Severability. Any provision of this Fifth Amendment which is
prohibited, unenforceable or not authorized in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition,
unenforceability or lack of authorization without invalidating the remaining
provisions hereof or affecting the validity, enforceability or legality of such
provision in any other jurisdiction unless the ineffectiveness of such provision
would result in such a material change as to cause completion of the
transactions contemplated hereby to be unreasonable.

    (c)        Counterparts. This Fifth Amendment may be executed by the parties
hereto on any number of separate counterparts, and all such counterparts taken
together shall constitute one and the same instrument. It shall not be necessary
in making proof of this Fifth Amendment to produce or account for more than one
counterpart signed by the party to be charged.

    (d)        Governing Law; No Third Party Rights. This Fifth Amendment and
the rights and obligations of the parties hereunder and thereunder shall be
governed by and construed and interpreted in accordance with the internal laws
of the State of Missouri applicable to contracts made and to be performed wholly
within such state. This Fifth Amendment is solely for the benefit of the parties
hereto and their respective successors and assigns, and no other Person shall
have any right, benefit, priority or interest under, or because of the existence
of, this Fifth Amendment.

    (e)        Captions. Section captions are for convenience only and shall not
affect the interpretation or construction of this Fifth Amendment or the other
Loan Documents.

    (f)        Counterpart Facsimile Execution. For purposes of this Fifth
Amendment, a document (or signature page thereto) signed and transmitted by
facsimile machine or telecopier is to be treated as an original document. The
signature of any Person thereon, for purposes hereof, is to be considered as an
original signature, and the document transmitted is to be considered to have the
same binding effect as an original signature on an original document. At the
request of any party hereto, any facsimile or telecopy document is to be
re-executed in original form by the Persons who executed the facsimile or
telecopy document. No party hereto may raise the use of a facsimile machine or
telecopier or the fact that any signature was transmitted through the use of a
facsimile or telecopier machine as a defense to the enforcement of this Fifth
Amendment or any amendment or other document executed in compliance with this
Section.

    (g)        Construction. Unless the context of this Fifth Amendment clearly
requires otherwise: (i) references to the plural include the singular and vice
versa; (ii) references to any Person include such Person’s successors and
assigns but, if applicable, only if such successors and assigns are permitted by
this Fifth Amendment; (iii) references to one gender include all genders; (iv)
“including” is not limiting; (v) “or” has the inclusive meaning represented by
the phrase “and/or”; (vi) the words “hereof”, “herein”, “hereby”, “hereunder”
and similar terms in this Fifth Amendment refer to this Fifth Amendment as a
whole, including its Exhibits and Appendices, and not to any particular
provision of this Fifth Amendment; (vii) the word Section or section and Page or
page refer to a section or page, respectively, and the word “Exhibit” refers to
an Exhibit to this Fifth Amendment unless it expressly refers to something else;
(viii) reference to any agreement (including this Fifth Amendment), document or
instrument, including one defined herein, means such agreement, document or
instrument as amended or modified and in effect from time to time in accordance
with the terms thereof and, if applicable, the terms hereof; and (ix) general
and specific references to any Law means such Law as amended, modified, codified
or reenacted, in whole or in part, and in effect from time to time.



    (h)        Negotiated Transaction. Borrower, Administrative Agent and each
Lender represent each to the others that in the negotiation and drafting of this
Fifth Amendment and the other Loan Documents they have been represented by and
have relied upon the advice of counsel of their choice. Borrower and
Administrative Agent affirm that their counsel have both had substantial roles
in the drafting and negotiation of this Fifth Amendment and each Lender affirms
that its counsel has participated in the drafting and negotiation of this Fifth
Amendment; therefore, this Fifth Amendment will be deemed drafted by all of
Borrower, Administrative Agent and Lenders, and the rule of construction to the
effect that any ambiguities are to be resolved against the drafter will not be
employed in the interpretation of this Fifth Amendment.

    (i)        MANDATORY ARBITRATION ANY CONTROVERSY OR CLAIM BETWEEN OR AMONG
THE PARTIES HERETO INCLUDING BUT NOT LIMITED TO THOSE ARISING OUT OF OR RELATING
TO THIS FIFTH AMENDMENT OR ANY OTHER LOAN DOCUMENT, INCLUDING ANY CLAIM BASED ON
OR ARISING FROM AN ALLEGED TORT, SHALL BE DETERMINED BY BINDING ARBITRATION IN
ACCORDANCE WITH THE FEDERAL ARBITRATION ACT (OR IF NOT APPLICABLE, THE
APPLICABLE STATE LAW), THE RULES OF PRACTICE AND PROCEDURE FOR THE AMERICAN
ARBITRATION ASSOCIATION AND THE “SPECIAL RULES” SET FORTH BELOW. IN THE EVENT OF
ANY INCONSISTENCY, THE SPECIAL RULES SHALL CONTROL. JUDGMENT UPON ANY
ARBITRATION AWARD MAY BE ENTERED IN ANY COURT HAVING JURISDICTION. ANY PARTY TO
THIS FIFTH AMENDMENT MAY BRING AN ACTION, INCLUDING A SUMMARY OR EXPEDITED
PROCEEDING, TO COMPEL ARBITRATION OF ANY CONTROVERSY OR CLAIM TO WHICH THIS
FIFTH AMENDMENT APPLIES IN ANY COURT HAVING JURISDICTION OVER SUCH ACTION.

    (j)        SPECIAL RULES. THE ARBITRATION SHALL BE CONDUCTED IN ST. LOUIS,
MISSOURI AND ADMINISTERED BY THE AMERICAN ARBITRATION ASSOCIATION WHO WILL
APPOINT THREE ARBITRATORS HAVING THE FOLLOWING QUALIFICATIONS: (i) ONE OF THE
ARBITRATORS SHALL BE AN ATTORNEY LICENSED TO PRACTICE IN THE STATE OF MISSOURI
WITH EXTENSIVE EXPERIENCE IN REPRESENTING BANKS IN LENDING TRANSACTIONS; (ii)
THE OTHER TWO (2) ARBITRATORS SHALL HAVE EXTENSIVE EXPERIENCE AS A BANK LENDING
OFFICER WHICH INCLUDES EXPERIENCE IN SYNDICATED LOAN TRANSACTIONS IN EXCESS OF
$30,000,000 AND HAVE HELD AN OFFICER’S TITLE OF NOT LESS THAN SENIOR VICE
PRESIDENT and (iii) EACH OF THE ARBITRATORS SHALL BE INDEPENDENT AND WITHOUT
CONFLICT OF INTEREST, INCLUDING, BUT NOT LIMITED TO, HAVING NO FINANCIAL,
CONSULTING OR OTHER CONTRACTUAL AGREEMENTS OR FINANCIAL INTEREST WITH OR IN ANY
PARTY OR AN AFFILIATE OF ANY PARTY. ALL ARBITRATION HEARINGS WILL BE COMMENCED
WITHIN NINETY (90) CALENDAR DAYS OF THE DEMAND FOR ARBITRATION; FURTHER, THE
ARBITRATORS SHALL ONLY, UPON A SHOWING OF CAUSE, BE PERMITTED TO EXTEND THE
COMMENCEMENT OF SUCH HEARING FOR UP TO AN ADDITIONAL SIXTY (60) CALENDAR DAYS.

    (k)        RESERVATION OF RIGHTS. NOTHING IN THIS FIFTH AMENDMENT OR ANY
OTHER LOAN DOCUMENT SHALL BE DEEMED TO (I) LIMIT THE APPLICABILITY OF ANY
OTHERWISE APPLICABLE STATUTES OF LIMITATION OR REPOSE AND ANY WAIVERS CONTAINED
IN THIS FIFTH AMENDMENT OR ANY OTHER LOAN DOCUMENT; OR (II) BE A WAIVER BY
ADMINISTRATIVE AGENT OR ANY LENDER OF THE PROTECTION AFFORDED TO IT BY 12 U.S.C.
SEC. 91 OR ANY SUBSTANTIALLY EQUIVALENT STATE LAW; OR (III) LIMIT THE RIGHT OF
ADMINISTRATIVE AGENT OR ANY LENDER (A) TO EXERCISE SELF HELP REMEDIES SUCH AS
(BUT NOT LIMITED TO) SETOFF, OR (B) TO FORECLOSE AGAINST ANY COLLATERAL, OR (C)
TO OBTAIN FROM A COURT PROVISIONAL OR ANCILLARY REMEDIES SUCH AS (BUT NOT
LIMITED TO) INJUNCTIVE RELIEF OR THE APPOINTMENT OF A RECEIVER. ADMINISTRATIVE
AGENT OR ANY LENDER MAY EXERCISE SUCH SELF HELP RIGHTS, FORECLOSE UPON THE
COLLATERAL, OR TAKE ANY OTHER ACTION WITH RESPECT TO THE COLLATERAL, BORROWER,
ANY OTHER COVERED PERSON, ANY GUARANTOR OR ANY OTHER PERSON LIABLE FOR ALL OR
ANY PORTION OF THE LOAN OBLIGATIONS OR OBTAIN SUCH PROVISIONAL OR ANCILLARY
REMEDIES BEFORE, DURING OR AFTER THE PENDENCY OF ANY ARBITRATION PROCEEDING
BROUGHT PURSUANT TO THIS FIFTH AMENDMENT OR ANY OF THE OTHER LOAN DOCUMENTS. AT
THE OPTION OF ADMINISTRATIVE AGENT OR ANY LENDER, FORECLOSURE UNDER A DEED OF
TRUST OR MORTGAGE MAY BE ACCOMPLISHED BY ANY OF THE FOLLOWING: THE EXERCISE OF A
POWER OF SALE UNDER THE DEED OF TRUST OR MORTGAGE, OR BY JUDICIAL SALE UNDER THE
DEED OF TRUST OR MORTGAGE, OR BY JUDICIAL FORECLOSURE. NEITHER THE EXERCISE OF
SELF HELP REMEDIES NOR THE INSTITUTION OR MAINTENANCE OF AN ACTION FOR
FORECLOSURE OR PROVISIONAL OR ANCILLARY REMEDIES SHALL CONSTITUTE A WAIVER OF
THE RIGHT OF ANY PARTY, INCLUDING THE CLAIMANT IN ANY SUCH ACTION, TO ARBITRATE
THE MERITS OF THE CONTROVERSY OR CLAIM OCCASIONING RESORT TO SUCH REMEDIES. NO
PROVISION IN THIS FIFTH AMENDMENT OR IN ANY OTHER LOAN DOCUMENT REGARDING
SUBMISSION TO JURISDICTION, CHOICE OF FORUM, WAIVER OF JURY TRIAL AND/OR VENUE
IN ANY COURT IS INTENDED OR SHALL BE CONSTRUED TO BE IN DEROGATION OF THE
PROVISIONS IN THIS FIFTH AMENDMENT OR ANY OTHER LOAN DOCUMENT FOR ARBITRATION OF
ANY CONTROVERSY OR CLAIM.



    (l)        CHOICE OF FORUM. IF THIS FIFTH AMENDMENT IS FOUND NOT TO BE
SUBJECT TO ARBITRATION, THEN: SUBJECT ONLY TO THE EXCEPTION IN THE NEXT
SENTENCE, BORROWER, ADMINISTRATIVE AGENT, AND EACH LENDER HEREBY AGREES TO THE
EXCLUSIVE JURISDICTION OF THE FEDERAL COURT OF THE EASTERN DISTRICT OF MISSOURI
AND THE STATE COURTS OF MISSOURI LOCATED IN ST. LOUIS AND WAIVES ANY OBJECTION
BASED ON VENUE OR FORUM NON CONVENIENS WITH RESPECT TO ANY ACTION INSTITUTED
THEREIN, AND AGREES THAT ANY DISPUTE CONCERNING THE RELATIONSHIP BETWEEN
ADMINISTRATIVE AGENT, LENDERS, AND BORROWER OR THE CONDUCT OF ANY OF THEM IN
CONNECTION WITH THIS FIFTH AMENDMENT OR OTHERWISE SHALL BE HEARD ONLY IN THE
COURTS DESCRIBED ABOVE. NOTWITHSTANDING THE FOREGOING: (1) ADMINISTRATIVE AGENT
OR ANY LENDER SHALL HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST
BORROWER OR ITS PROPERTY IN ANY COURTS OF ANY OTHER JURISDICTION ADMINISTRATIVE
AGENT OR ANY LENDER DEEM NECESSARY OR APPROPRIATE IN ORDER TO REALIZE ON THE
COLLATERAL, REAL ESTATE OR OTHER SECURITY FOR THE LOAN OBLIGATIONS, AND (2) EACH
OF THE PARTIES HERETO ACKNOWLEDGES THAT ANY APPEALS FROM THE COURTS DESCRIBED IN
THE IMMEDIATELY PRECEDING SENTENCE MAY HAVE TO BE HEARD BY A COURT LOCATED
OUTSIDE THOSE JURISDICTIONS.

    (m)        WAIVER OF JURY TRIAL. IF THIS FIFTH AMENDMENT IS FOUND NOT TO BE
SUBJECT TO ARBITRATION, THEN: WITHOUT INTENDING TO ALTER OR LIMIT THE PROVISIONS
OF SECTION 21.12, BORROWER, ADMINISTRATIVE AGENT, AND EACH LENDER HEREBY WAIVES
ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (1)
ARISING UNDER THIS FIFTH AMENDMENT OR ANY OTHER LOAN DOCUMENT, OR (2) IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM IN RESPECT OF THIS FIFTH AMENDMENT OR ANY OTHER LOAN DOCUMENT, OR
THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE.
BORROWER, ADMINISTRATIVE AGENT, AND EACH LENDER AGREES AND CONSENTS THAT ANY
SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL
WITHOUT A JURY AND THAT ANY PARTY MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS FIFTH AMENDMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

    (n)        Incorporation By Reference. All of the terms of the other Loan
Documents are incorporated in and made a part of this Fifth Amendment by this
reference.

    (o)        Statutory Notice — Oral Commitments. The following notice is
given pursuant to Section 432.045 of the Missouri Revised Statutes; nothing
contained in such notice shall be deemed to limit or modify the terms of the
Loan Documents:



        ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO
FORBEAR FROM ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW
SUCH DEBT ARE NOT ENFORCEABLE. TO PROTECT YOU (BORROWER) AND US (CREDITOR) FROM
MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH COVERING SUCH
MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE
STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING
TO MODIFY IT.

    (p)        No Other Agreements. Except for this Fifth Amendment and the
other Loan Documents, there are no other agreements between Administrative
Agent, Lenders, and Borrower, oral or written, concerning the subject matter of
the Loan Documents, and all prior agreements concerning the same subject matter,
including any commitment letter, are merged into the Loan Documents and thereby
extinguished.

[Signature page to follow.]



        IN WITNESS WHEREOF, the parties hereto have executed this Fifth
Amendment on the date and year above written.

BORROWER:   USA TRUCK, INC., a Delaware Corporation   By:  /s/  Clifton R.
Beckham

--------------------------------------------------------------------------------

Name:   Clifton R. Beckham Title:   CFO

ADMINISTRATIVE AGENT:   BANK OF AMERICA, N.A. By:  /s/  Jeffery T. White

--------------------------------------------------------------------------------

Name:   Jeffery T. White Title:   Assistant Vice President

LENDERS:   BANK OF AMERICA, N.A. By:  /s/  John T. Suskie

--------------------------------------------------------------------------------

     John T. Suskie, Jr., Sr. Vice President   

U.S. BANK NATIONAL ASSOCIATION   By:  /s/ David F. Higbee

--------------------------------------------------------------------------------

    David F. Higbee, Vice President   

SUNTRUST BANK   By:  /s/  Ned Spitzer

--------------------------------------------------------------------------------

     Ned Spitzer, Vice President   

REGIONS BANK   By:  /s/ David S. Cravens

--------------------------------------------------------------------------------

     David S. Cravens, Sr. Vice President   




EXHIBIT 3


LENDERS’COMMITMENTS AND PRO RATA SHARES

LENDER REVOLVING COMMITMENT PRO RATA SHARE OF AGGREGATE
REVOLVING COMMITMENT Bank of America, N.A. $34,800,000.00 38.666666666% SunTrust
Bank $25,800,000.00 28.666666667% U.S. Bank National Association $20,400,000.00
22.666666667% Regions Bank $9,000,000.00 10.000000000% AGGREGATES $90,000,000.00
100%




EXHIBIT 10.2

Page 1 of 1


EXHIBIT 10.2


OFFICER’S CERTIFICATE

        The undersigned, the duly authorized Secretary/CFO of USA Truck, Inc., a
Delaware corporation, referred to as “Borrower” in that certain Loan Agreement
(the “Agreement”) dated April 28, 2000, as amended by the First Amendment to
Loan Agreement dated March 30, 2001, as further amended by the Second Amendment
to Loan Agreement dated June 17, 2003, as further amended by the Third Amendment
to Loan Agreement dated December 30, 2003, as further amended by the Fourth
Amendment to Loan Agreement dated January 31, 2004, and as further amended by
the Fifth Amendment to Loan Agreement dated March 10, 2005, between Borrower,
Bank of America, N.A. (“BofA”), as “Administrative Agent” and “Issuer”, and BofA
and other lenders listed on Exhibit 3 to the Agreement, as “Lenders,” certifies
to said Lenders in accordance with the terms and provisions of the Agreement, as
follows:

    1.        All of the representations and warranties set forth in Section 12
of the Agreement and the other Loan Documents are and remain true and correct on
and as of the date of this Certificate with the same effect as though such
representations and warranties had been made on and as of this date.

    2.        As of the date hereof, the Borrower is in full compliance with all
of the terms and provisions set forth in the Agreement and all of the
instruments and documents executed in connection therewith, and no Event of
Default, as specified in Section 17 of the Agreement, nor any event which, upon
notice, lapse of time or both, would constitute an Event of Default, has
occurred or is continuing.

    3.        That the Articles of Incorporation of Borrower have not been
modified since May 13, 1994.

    4.        That the By-Laws of Borrower have not been modified since February
1, 2002.

        DATED this 10th day of March, 2005.

  USA TRUCK, INC.   By:  /s/  Clifton R. Beckham

--------------------------------------------------------------------------------

     Clifton R. Beckham, Secretary/CFO




EXHIBIT 10.3

Page 1 of 1


EXHIBIT 10.3


USA TRUCK, INC.


OFFICER’S CERTIFICATE OF INCUMBENCY

        The undersigned hereby certifies individually and on behalf of USA
Truck, Inc., a Delaware corporation (the “Company”), in connection with a
syndicated revolving credit facility made available to the Company from Bank of
America, N.A. (“BofA”), U.S. Bank National Association, SunTrust Bank, and
Regions Bank (the “Lenders”) pursuant to the Loan Agreement between Lenders,
BofA as Administrative Agent, and the Company dated April 28, 2000, as amended
by the First Amendment to Loan Agreement dated March 30, 2001, as further
amended by the Second Amendment to Loan Agreement dated June 17, 2003, as
further amended by the Third Amendment to Loan Agreement dated December 30,
2003, as further amended by the Fourth Amendment to Loan Agreement dated January
31, 2004, and as further amended by the Fifth Amendment to Loan Agreement dated
March 10, 2005 (the “Loan”), that I am the duly elected and qualified Secretary
of the Company and that each of the persons named below is a duly elected or
appointed and a duly qualified officer of the Company and has consistently held
since before March 10, 2005, and now holds the respective office set forth after
his or her name below, that the signature appearing opposite his or her name
below is his or her genuine signature and that any of the named officers is
authorized to execute and deliver any Loan Document, as defined in the aforesaid
Loan Agreement or other instrument related to the Loan or do any other act
required in connection therewith:

Name Office Signature

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Robert M. Powell Chairman and
Chief Executive Officer /s/  Robert M. Powell    

--------------------------------------------------------------------------------

Jerry D. Orler President /s/ Jerry D. Orler    

--------------------------------------------------------------------------------

Clifton R. Beckham Secretary and
Chief Financial Officer
/s/ Clifton R. Beckham    

--------------------------------------------------------------------------------

        In witness whereof, I have hereunto set my hand on March 10, 2005.

/s/ Clifton R. Beckham    

--------------------------------------------------------------------------------

  Clifton R. Beckham         Secretary and
Chief Financial Officer                   Attest:         /s/ Jerry D. Orler

--------------------------------------------------------------------------------

    Jerry D. Orler     President    

(Corporte Seal)




EXHIBIT 10.4


USA TRUCK, INC.


CERTIFICATE OF CORPORATE RESOLUTION

        We, Jerry D. Orler and Clifton R. Beckham, the duly elected President
and Secretary, respectively, of USA Truck, Inc. (the "Company"), a Delaware
corporation, do hereby certify that the following resolutions were unanimously
adopted by the Board of Directors of the Company at a regular/special meeting
held on March 10, 2005:

RESOLVED, that the Company has a Seventy-Five Million Dollar ($75,000,000.00)
loan structured as a revolving credit loan (the "Loan") from a syndicate of
financial institutions consisting of Bank of America, N.A. ("BofA"), SunTrust
Bank, U.S. Bank National Association, and Regions Bank (collectively, the
"Lenders"), with BofA acting as the administrative agent for the Lenders
("Administrative Agent") extended pursuant to a Loan Agreement dated April 28,
2000, as amended by the First Amendment to Loan Agreement dated March 30, 2001,
as further amended by the Second Amendment to Loan Agreement dated June 17,
2003, as further amended by the Third Amendment to Loan Agreement dated December
30, 2003, and as further amended by the Fourth Amendment to Loan Agreement dated
January 31, 2004 ("Loan Agreement") and has requested certain modifications to
the Agreement and is authorized to pay to the Lenders or Administrative Agent,
as the case may be, such fees and expenses as required to obtain the
modifications to the Agreement requested by the Company and to execute the loan
documents required to be executed by Administrative Agent or Lenders in
connection therewith; and


RESOLVED, that the Company is authorized to enter into and execute a Fifth
Amendment to Loan Agreement (the "Fifth Amendment") with Administrative Agent,
which amends the Loan Agreement and increases the Loan amount to Ninety Million
Dollars ($90,000,000.00), and in addition to the Loan Agreement, provides for
and establishes the terms and conditions for the Loan and such other Loan
Documents, as defined therein (the "Loan Documents"), required to be executed
pursuant thereto; and Jerry D. Orler, the Company's President, is hereby
authorized to execute and deliver same on the Company's behalf in such form as
he deems to be necessary and advisable, in his sole and absolute discretion,
with the advice of counsel to the Company, as conclusively evidenced by his
execution and delivery thereof; and the Secretary or any other proper officer of
the Company is authorized to attest thereto and affix the seal of the Company to
such Fifth Amendment and other Loan Documents; and


RESOLVED, that Jerry D. Orler the Company's President, and Clifton R. Beckham,
the Company's Secretary, or other proper officers of the Company, are authorized
and directed to do or cause to be done any and all such further acts and things
or to execute and deliver, and the President, Secretary or any other proper
officer of the Company is authorized to affix the seal of the Company to, and
attest thereto, any and all such documents, papers, and instruments as they deem
to be necessary and advisable, with the advice of counsel to the Company, in
order to carry into effect the purpose and intent of the foregoing resolutions
and the Fifth Amendment.



        We further certify that the above resolutions remain in full force and
effect on March 10, 2005, have not been rescinded or modified and conform with
the Articles of Incorporation and By-Laws of the Company.

/s/ Jerry D. Orler    

--------------------------------------------------------------------------------

  Jerry D. Orler         President       /s/ Clifton R. Beckham    

--------------------------------------------------------------------------------

  Clifton R. Beckham         Secretary      

        IN WITNESS WHEREOF, I have hereunto set my hand as Secretary of the
Company and affixed its corporate seal by order of the Board of Directors, as of
March 10, 2005.

/s/ Clifton R. Beckham    

--------------------------------------------------------------------------------

  Clifton R. Beckham         Secretary                   Attest:        
/s/ Jerry D. Orler

--------------------------------------------------------------------------------

    Jerry D. Orler     President    

(Corporate Seal)